                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                         Before the Honorable Steven C. Yarbrough
                                                Show Cause/Detention - PTR
Case Number:                19-4439 JP                            UNITED STATES vs. PEREZ
Hearing Date:               3/31/2020                             Time In and Out:          12:12 pm – 12:30 pm
Courtroom Deputy:           K. Dapson                             Courtroom:                Rio Grande
Defendant:                  Joseph Mathew Perez                   Defendant’s Counsel:      Joe M. Romero, Jr.
AUSA:                       Jon Stanford                          Pretrial/Probation:       D. Marruffo
Interpreter:                                                      Witness:
Initial Appearance
☐     Defendant received a copy of charging document
☐     Court advises defendant(s) of possible penalties and all constitutional rights
☐     Defendant wants Court appointed counsel
☐     Government moves to detain                                  ☐ Government does not recommend detention
☐     Set for                                                     on                               @
Preliminary/Show Cause/Identity
☒     Defendant waives Show Cause Hearing
☒     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☒     Defendant waives Detention Hearing
☐
Custody Status
      Defendant remanded to custody of United States
☒     Marshal's Service
☐     Conditions
Other
☐     Matter referred to    for Final Revocation Hearing
☒     Deft to be released to LaPasada once space is available
